 



EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

     This Asset Purchase Agreement, dated as of June 7, 2005, is by and among
Volusia Operations, LLC, a Florida limited liability company (“Purchaser”),
Volusia Speedway Park, Inc., a Florida corporation (the “Company”), and Richard
F. Murphy (“Shareholder”). The Company and Shareholder are sometimes each
referred to herein as a “Seller” and collectively, as the “Sellers”.

WITNESSETH:

     WHEREAS, the Sellers desire to sell, and Purchaser desires to purchase,
substantially all of the assets of the Company, including, but not limited to
the assets set forth in Exhibit A-1, and the real estate owned by Shareholder
and used by the Company, which real estate is described in Exhibit A-2 attached
hereto, and all appurtenances and buildings thereon and fixtures thereto (the
“Real Property”);

     NOW, THEREFORE, in consideration of the mutual representations, warranties
and covenants herein contained, and on the terms and subject to the conditions
herein set forth, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITION

     Section 1.1. Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in Exhibit A attached hereto:

ARTICLE II

PURCHASE AND SALE

     Section 2.1. Purchase and Sale of Assets. Subject to and upon the terms and
conditions contained herein, at the Closing, Sellers shall sell, transfer,
assign, convey and deliver to Purchaser, free and clear of all security
interests, liens, claims and encumbrances (excluding the Mortgage (as defined
below), and Purchaser shall purchase, accept and acquire from Sellers, the
Assets.

     Section 2.2. Purchase Price.

     (a) Total Purchase Price. The total purchase price for the Assets shall be
$3,600,000 (the “Purchase Price”), which Purchase Price shall be payable as
follows:



  (i)   A deposit of $100,000 (the “Deposit) shall be paid to Paul & Elkind,
P.A., as escrow agent (“Escrow Agent”), upon execution and delivery of this
Agreement (with $50,000 being payable to each of the Company and Shareholder at
the Closing);

 



--------------------------------------------------------------------------------



 



  (ii)   A cashier’s check in the sum of $1,500,000 shall be delivered to
Sellers’ legal counsel at the Closing (with $1,050,000 being payable to the
Company at the Closing and $450,000 being payable to Shareholder at the
Closing); and     (iii)   the remaining $2,000,000 shall be payable pursuant to
the terms of a promissory note, in substantially the form of Exhibit B attached
hereto (the “Promissory Note”).

     (b) Mortgage. The Promissory Note, shall be secured by a purchase money
mortgage on the Real Property, in the form of Exhibit C attached hereto (the
“Mortgage”).

     (c) Security Agreement. In addition, the Assets shall be secured by a
Security Agreement, in the form of Exhibit D attached hereto (the “Security
Agreement”) and evidenced by a UCC-1.

     (d) No Assumed Liabilities. Purchaser shall not assume or agree to pay,
perform or discharge any liabilities or obligations of Sellers, whether accrued,
absolute, contingent or otherwise. At or prior to the Closing, Sellers shall
pay-off all liabilities and obligations relating or pertaining to the Company
and the Real Estate (including, without limitation, the current mortgage on the
Real Property).

     (e) Allocation of Purchase Price. The above purchase price shall be
allocated among the Assets as follows:

         
Real Property
  $ 2,500,000  
Personal Property
  $ 300,000  
Goodwill
  $ 800,000  

Purchaser and Sellers shall each file Form 8594 (Asset Acquisition Statement
Under Section 1060) on a timely basis reporting the allocation of such purchase
price consistent with the above allocation.

ARTICLE III

TITLE AND SURVEY

     Section 3.1. Title Insurance Commitment. Within ten (10) Business Days
after the Effective Date, Shareholder shall order, and thereafter obtain, at
Shareholder’s expense, an ALTA Form B Title Insurance Commitment (“Commitment”)
with respect to the Real Property in the amount of $2,500,000 with such
endorsements approved for issuance in the State of Florida under applicable
title insurance regulations as Purchaser may require, issued by a nationally
recognized title company selected by Shareholder (the “Title Company”), and
certified to a date even with or later than the Closing Date.

     Section 3.2. Survey. Purchaser shall order, and thereafter obtain, at
Purchaser’s expense, a current or recertified survey (the “Survey”) of the Real
Property, prepared by a Registered Public Surveyor or Professional Engineer
acceptable to Purchaser.

2



--------------------------------------------------------------------------------



 



     Section 3.3. Review of Title and Survey. Purchaser shall have a reasonable
period of time (the “Review Period”) ending fifteen (15) days after the date on
which Purchaser receives the last to be received of (i) the Commitment,
(ii) legible true copies of all instruments referred to in the Commitment, or
(iii) the Survey, in which to notify Shareholder of any objections Purchaser has
to any matters shown or referred to in the Commitment or on the Survey. Any
title encumbrances or exceptions which are set forth in the Commitment or on the
Survey, and to which Purchaser does not object within the Review Period, shall
be deemed to be permitted exceptions to the status of Shareholder’s title (the
“Permitted Exceptions”).

     Section 3.4. Objections to Status of Title. In the event that Purchaser
shall object to the status of Shareholder’s title during the Review Period,
Shareholder shall have thirty (30) days from delivery of Purchaser’s objections
within which to satisfy Purchaser’s objections or to deliver to Purchaser, at
Shareholder’s expense, an Owners Policy of Title Insurance, showing no defects
in title. In the event Shareholder shall be unable to satisfy Purchaser’s
objections within such thirty (30) day period, Purchaser shall have the option,
on or before the Closing Date, to (i) extend the deadline for Closing until such
defects have been cured, whichever first occurs, (ii) waive Purchaser’s
objections and purchase the Property as otherwise contemplated in this
Agreement, notwithstanding such objections, in which event the subject matter of
such waived objections shall become Permitted Exceptions, and Shareholder shall
convey the Real Property to Purchaser by the deed referred to in Section 12.1(b)
hereof, subject to the Permitted Exceptions, or (iii) terminate this Agreement,
as provided in Section 16.1(d) below.

     Section 3.5. Updates to Commitment. On or before Closing, Shareholder shall
cause the Commitment and may cause the Survey to be updated and if such updates
should reveal any matter rendering title to the Real Property unmarketable and
not disclosed in the original Commitment and shall notify Purchaser of same.
Shareholder shall cure any such matters, and Purchaser shall have the right to
extend the Closing for up to 90 days to allow Shareholder to effectuate such
cure, with the Closing to occur within 10 days from the date of cure; provided
that Shareholder shall have no obligation to cure any such matters caused by
Purchaser.

     Section 3.6. Liens and Encumbrances. Notwithstanding the foregoing,
Shareholder shall pay any amount due in satisfaction of any mortgage, monetary
judgment, past due tax or assessment or other similar liquidated amount (a
“Monetary Lien”) against the Property or any portion of the Real Property, or
otherwise cause same to be removed from the Commitment with the consent of the
Title Company (by bonding or otherwise), which amount, at the option of
Shareholder, may be paid from the cash portion of the Purchase Price at Closing;
and, if any such item has not been satisfied before the Closing Date, then
Purchaser and Escrow Agent are authorized to satisfy such item from the proceeds
of the Purchase Price at Closing. Shareholder shall also satisfy all
Schedule B-1 requirements set forth in the Commitment other than those
applicable to Purchaser subject to the terms and conditions set forth in
Section 3.4 (i)-(iii) above.

ARTICLE IV

INVESTIGATION BY PURCHASER

     Section 4.1. Matters to be Submitted. Within twenty (20) days from the
Effective Date, Sellers shall deliver to Purchaser, at Sellers’ sole cost and
expense, the following items (hereinafter referred to as the “Submission
Matters”):

3



--------------------------------------------------------------------------------



 



          (a) copies, certified by Shareholder to be true and correct, of all
real property tax bills and tax searches with respect to the Real Property since
the inception of Shareholder’s ownership thereof, together with those for the
current property tax year, to the extent then available with respect to the
current tax year, and a statement by Shareholder as to whether or not any taxing
authority has given notice to Shareholder of intent to effect a change in the
assessed value or basis for levy of taxes with respect to the Real Property
indicated in such bills;

          (b) a written statement from the appropriate municipal authority, if
any, providing the current zoning classification of the Real Property and that
current use of the Real Property is consistent with permits and land use as
specified by the appropriate municipal authority;

          (c) copies of any leases affecting the Real Property;

          (d) copies, if any, of any development plans or studies, drainage
studies, site plans, and soil and substrata studies; and

          (e) copies of all other information in Shareholder’s possession which
is in any way connected with the ownership or use of the Property or any part
thereof.

     Section 4.2. Examination of Submission Matters. Purchaser shall have
fifteen (15) days from delivery of all Submission Matters (the “Inspection
Period”) to examine the Submission Matters.

     Section 4.3. Physical Inspection. Purchaser shall also until the end of the
Inspection Period to physically inspect the Real Property and the Assets, and
Purchaser or Purchaser’s authorized representative shall have the right from and
after the Effective Date to enter upon and make tests on the Real Property,
which tests may include soil analysis and core drilling. Purchaser shall repair
any physical damage occasioned to the Real Property as a result of such tests.

     Section 4.4. Approval of Inspections. The obligations of Purchaser pursuant
to this Agreement are expressly conditioned and contingent upon Purchaser’s
satisfaction with and approval of the Submission Matters and the results of all
inspections made by Purchaser pursuant to the provisions of this Article IV
within the time periods specified herein, such satisfaction and approval to be
in the sole and absolute discretion of Purchaser. In the event of disapproval by
Purchaser of the results of one or more of such inspections and inquiries, this
Agreement shall at the election of Purchaser be terminated upon written notice
to Sellers on or before the end of the Inspection Period, as provided in
Section 16.1(d) below.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLERS

     Each Seller, jointly and severally represents and warrants that the
following are true and correct as of the date hereof and will be true and
correct through the Closing Date as if made on that date (all Schedules
referenced in this Article V are contained in the Disclosure Schedule of the
Sellers:

4



--------------------------------------------------------------------------------



 



     Section 5.1. Organization and Good Standing; Qualification. The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Florida, with all requisite corporate power and authority
to carry on the business in which it is engaged, to own the properties it owns,
to execute and deliver this Agreement and the other documents, instruments and
agreements contemplated hereby (this Agreement, together with such other
documents, instruments and agreements, are sometimes collectively referred to
herein as the “Transaction Documents”) and to consummate the transactions
contemplated by the Transaction Documents. The Company is duly qualified and
licensed to do business and is in good standing in all jurisdictions where the
nature of its business makes such qualification necessary.

     Section 5.2. Authorization and Validity. The execution, delivery and
performance by the Company of the Transaction Documents, and the consummation of
the transactions contemplated by the Transaction Documents, have been duly
authorized by the Company. The Transaction Documents have been or will be as of
the Closing Date duly executed and delivered by each Seller and constitute or
will constitute the legal, valid and binding obligations of each Seller
enforceable against each Seller in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally or the availability of equitable remedies.
Shareholder is the sole shareholder of the Company.

     Section 5.3. No Violation. Neither the execution, delivery or performance
of the Transaction Documents nor the consummation of the transactions
contemplated by the Transaction Documents will (i) conflict with, or result in a
violation or breach of the terms, conditions or provisions of, or constitute a
default under, the Articles of Incorporation or Bylaws of the Company or any
agreement, indenture or other instrument under which either Seller is bound or
to which any of the Assets are subject, or result in the creation or imposition
of any security interest, lien, charge or encumbrance upon any of the Assets or
(ii) violate or conflict with any judgment, decree, order, statute, rule or
regulation of any court or any public, governmental or regulatory agency or body
having jurisdiction over either Seller or the Assets.

     Section 5.4. Consents. No consent, authorization, approval, permit or
license of, or filing with, any governmental or public body or authority, any
lender or lessor or any other person or entity is required to authorize, or is
required in connection with, the execution, delivery and performance of the
Transaction Documents.

     Section 5.5. Employee Matters.

     (a) Cash Compensation. Schedule 5.5(a) contains a complete and accurate
list of the names, titles and cash compensation, including without limitation
wages, salaries, bonuses (discretionary and formula) and other cash compensation
(the “Cash Compensation”) of all employees of the Company who are currently
compensated at a rate in excess of $50,000 per year and who earned in excess of
such amount during the Company’s preceding fiscal year. In addition, Schedule
5.5(a) contains a complete and accurate description of (i) all increases in Cash
Compensation of employees of the Company during the current and immediately
preceding fiscal years of the Company and (ii) any promised increases in Cash
Compensation of employees of the Company that have not yet been effected.

5



--------------------------------------------------------------------------------



 



     (b) Compensation Plans. There are no compensation plans, arrangements or
practices (the “Compensation Plans”) sponsored by the Company or to which the
Company contributes on behalf of its employees. Compensation Plans include
without limitation plans, arrangements or practices that provide for severance
pay, deferred compensation, incentive, bonus or performance awards, and stock
ownership or stock options.

     (c) Employment Agreements. There are no employment agreements (the
“Employment Agreements”) to which the Company is a party with respect to its
employees. Employment Agreements include without limitation employee leasing
agreements, employee services agreements and noncompetition agreements.

     (d) Employee Policies and Procedures. There are no employee manuals,
policies, procedures or work-related rules (the “Employee Policies and
Procedures”) that apply to employees of the Company.

     (e) Labor Compliance. The Company (i) has been and is in compliance with
all laws, rules, regulations and ordinances respecting employment and employment
practices, terms and conditions of employment and wages and hours, and (ii) is
not liable for any arrears of wages or penalties for failure to comply with any
of the foregoing. The Company has not engaged in any unfair labor practice or
discriminated on the basis of race, color, religion, sex, national origin, age
or handicap in its employment conditions or practices.

     There are no (i) unfair labor practice charges or complaints or racial,
color, religious, sex, national origin, age or handicap discrimination charges
or complaints pending or threatened against the Company before any federal,
state or local court, board, department, commission or agency nor does any basis
therefor exist or (ii) existing or threatened labor strikes, disputes,
grievances, controversies or other labor troubles affecting the Company, nor
does any basis therefor exist.

     (f) Unions. The Company has never been a party to any agreement with any
union, labor organization or collective bargaining unit. No employees of the
Company are represented by any union, labor organization or collective
bargaining unit. To the best knowledge of Sellers, the employees of the Company
have no intention to and have not threatened to organize or join a union, labor
organization or collective bargaining unit.

     (g) Aliens. All employees of the Company are citizens of, or are authorized
to be employed in, the United States.

     Section 5.6. Employee Benefit Plans. During the past three years, there
have been no employee benefit plans (within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) sponsored
by the Company or to which the Company contributes on behalf of its employees.

     Section 5.7. Absence of Certain Changes. Since December 31, 2004, neither
Shareholder (as to the Real Property only) or the Company has: (i) suffered any
material adverse change, whether or not caused by any deliberate act or omission
of the Company, in its condition (financial or otherwise), operations, assets,
liabilities, business or prospects; (ii)contracted for the purchase of any
capital assets having a cost in excess of $5,000 or paid any capital
expenditures

6



--------------------------------------------------------------------------------



 



in excess of $5,000; (iii) incurred any indebtedness for borrowed money or
issued or sold any debt securities; (iv) incurred or discharged any liabilities
or obligations except in the ordinary course of business; (v) paid any amount on
any indebtedness prior to the due date, forgiven or cancelled any debts or
claims or released or waived any rights or claims; (vi) mortgaged, pledged or
subjected to any security interest, lien, lease or other charge or encumbrance
any of its properties or assets; (vii) suffered any damage or destruction to or
loss of any assets (whether or not covered by insurance) that has materially and
adversely affected, or could materially and adversely affect, its business;
(viii) acquired or disposed of any assets except in the ordinary course of
business; (ix) written up or written down the carrying value of any of its
assets; (x) changed the costing system or depreciation methods of accounting for
its assets; (xi) waived any material rights or forgiven any material claims;
(xii) lost or terminated any employee, customer or supplier, the loss or
termination of which has materially and adversely affected, or could materially
and adversely affect, its business or assets; (xiii) increased the compensation
of any director or officer; (xiv) increased the compensation of any employee
except in the ordinary course of business; (xv) formed or acquired or disposed
of any interest in any corporation, partnership, joint venture or other entity;
(xvi) redeemed, purchased or otherwise acquired, or sold, granted or otherwise
disposed of, directly or indirectly, any of its capital stock or securities or
any rights to acquire such capital stock or securities, or agreed to change the
terms and conditions of any such rights; (xvii) entered into any agreement with
any person or group, or modified or amended in any material respect the terms of
any such existing agreement except in the ordinary course of business;
(xviii) entered into, adopted or amended any Employee Benefit Plan; or
(xix) entered into any other commitment or transaction or experienced any other
event that is material to this Agreement or to any of the other agreements and
documents executed or to be executed pursuant to this Agreement or to the
transactions contemplated hereby or thereby, or that has materially and
adversely affected, or could materially and adversely affect, the condition
(financial or otherwise), operations, assets, liabilities, business or prospects
of the Company.

Section 5.8. Title; Leased Assets.

     (a) Real Property. A description of the Real Property is set forth in
Exhibit A-2. Shareholder has good, valid and indefeasible title to all the Real
Property. The Real Property constitutes the only real property used in the
conduct of the Company’s business. Upon consummation of the transactions
contemplated hereby, Purchaser shall receive good, valid and marketable title to
the Real Property free and clear of all liens, claims and encumbrances.

     (b) Personal Property. A description of all tangible and intangible
personal property owned by the Company (collectively, the “Personal Property”)
is set forth in Schedule 5.8(b). The Company has good, valid and marketable
title to all the Personal Property. The Personal Property constitutes the only
personal property used in the conduct of the Company’s business and the
ownership, maintenance and operation of the racetrack located on the Real
Property. Upon consummation of the transactions contemplated hereby, Purchaser
shall receive good, valid and marketable title to the Personal Property free and
clear of all security interests, liens, claims and encumbrances other than those
described in Schedule 5.8(b).

7



--------------------------------------------------------------------------------



 



     (c) Leases. There are no leases of real or personal property to which the
Company is a party, either as lessor or lessee, or which Shareholder is a party
with respect to the Real Property, either as lessor or lessees.

     (d) Right to Use Assets. The Company owns, leases or otherwise possesses a
transferable right to use all assets used in the conduct of its business, and
except for the Real Property (which is owned by Seller and leased to the
Company), and the Excluded Assets, will transfer all of such rights to Purchaser
at Closing.

     (e) No Ticket Pre-Sales. The Company has not pre-sold any tickets for
racing and/or other events.

     Section 5.9. Environmental Matters.

          (a) Environmental Laws. Neither the Company nor the Real Property is
currently in violation of, or subject to any existing, pending or threatened
investigation or inquiry by any governmental authority or to any remedial
obligations under, any laws or regulations pertaining to health or the
environment (hereinafter sometimes collectively called “Environmental Laws”),
including without limitation (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §§9601 et seq.), as amended
from time to time (“CERCLA”) (including without limitation as amended pursuant
to the Superfund Amendments and Reauthorization Act of 1986), and regulations
promulgated under CERCLA, (ii) the Resource Conservation and Recovery Act of
1976 (42 U.S.C. §§6901 et seq.), as amended from time to time (“RCRA”), and
regulations promulgated thereunder, and (iii) statutes, rules or regulations,
whether federal, state or local, relating to asbestos or polychlorinated
biphenyls, and this representation and warranty would continue to be true and
correct following disclosure to the applicable governmental authorities of all
relevant facts, conditions and circumstances, if any, pertaining to the
Property.

          (b) Use of Property. To the best knowledge of Sellers, the Real
Property has never been used in a manner that would be in violation of any of
the Environmental Laws, including without limitation CERCLA, RCRA, or any
similar state laws.

          (c) Permits. Sellers have not obtained and is not required to obtain,
and Sellers have no knowledge of any reason Purchaser will be required to
obtain, any permits, licenses or similar authorizations to construct, occupy,
operate or use the Real Property or any buildings, improvements, fixtures and
equipment on the Property by reason of any Environmental Laws.

          (d) Superfund List. To the best knowledge of Sellers, the Real
Property is not on any federal or state “Superfund” list or subject to any
environmentally related liens.

     Section 5.10. Utilities. Any and all utilities (i.e., water, storm and
sanitary sewer, gas, electricity and telephone) required for the operation of a
commercial development on the Real Property are available to the Real Property
through adjoining public streets or if they pass through adjoining private land,
do so in accordance with valid public or private easements which will inure to
the benefit of the Purchaser; and all of said utilities are installed and
capable of

8



--------------------------------------------------------------------------------



 



becoming operational at no cost to Purchaser other than payment of nominal
“hook-up” or “tap-in” fees or charges.

     Section 5.11. Access to Real Property. There are adequate means of ingress
and egress for vehicular and pedestrian traffic, to and from the Real Property
and each adjoining street, road or highway. All routes of ingress and egress to
and from the Real Property, to the extent they pass through adjoining land, do
so in accordance with valid public or private easements which will inure to the
benefit of the Purchaser.

     Section 5.12. Material Agreements.

     (a) Material Agreements; Defaults. Except as set forth on Schedule 5.12,
neither Seller (for Shareholder, only with respect to the Real Property) has
entered into, nor are the Assets or the business of the Company bound by,
whether or not in writing, any: (i) partnership or joint venture agreement;
(ii) deed of trust or other security agreement; (iii) guaranty or suretyship,
indemnification or contribution agreement or performance bond; (iv) employment,
consulting or compensation agreement or arrangement, including the election or
retention in office of any director or officer; (v) labor or collective
bargaining agreement; (vi) debt instrument, loan agreement or other obligation
relating to indebtedness for borrowed money or money lent or to be lent to
another; (vii) deed or other document evidencing an interest in or contract to
purchase or sell real property; (viii) agreement with dealers or sales or
commission agents, public relations or advertising agencies, accountants,
attorneys, sponsors or promoters; (ix) lease of real or personal property,
whether as lessor, lessee, sublessor or sublessee; (x) agreement between the
Company or any of its affiliates; (xi) agreement relating to any material matter
or transaction in which an interest is held by a person or entity that is an
affiliate of the Company; (xii) any agreement for the acquisition of services,
supplies, equipment or other personal property and involving more than $5,000 in
the aggregate; (xiii) powers of attorney; (xiv) contracts containing
noncompetition covenants; (xv) any other agreement or commitment not made in the
ordinary course of business or that is material to the business or financial
condition of the Company.

     All of the foregoing are hereinafter collectively referred to as the
“Material Agreements.” True, correct and complete copies of the written Material
Agreements, and true, correct and complete written descriptions of the oral
Material Agreements, have heretofore been delivered or made available to
Purchaser. There are no existing defaults, events of default or events,
occurrences, acts or omissions that, with the giving of notice or lapse of time
or both, would constitute defaults by either Seller, and no penalties have been
incurred nor are amendments pending, with respect to the Material Agreements,
except as described in Schedule 5.12(a). The Material Agreements are in full
force and effect and are valid and enforceable obligations of the parties
thereto in accordance with their respective terms, and no defenses, off-sets or
counterclaims have been asserted or, to the best knowledge of Sellers, may be
made by any party thereto, nor have Sellers waived any rights thereunder.
Neither Seller has received notice of any default with respect to any
Commitment.

     (b) No Cancellation or Termination of Material Agreements. Neither Seller
has received notice of any plan or intention of any other party to any Material
Agreement to exercise any right to cancel or terminate any Material Agreement,
and neither Seller knows of any fact

9



--------------------------------------------------------------------------------



 



that would justify the exercise of such a right. Sellers do not currently
contemplate, or have reason to believe any other person or entity currently
contemplates, any amendment or change to any Material Agreement. None of the
customers or suppliers of the Company has refused, or communicated that it will
or may refuse, to purchase or supply goods or services, as the case may be, or
has communicated that it will or may substantially reduce the amounts of goods
or services that it is willing to purchase from, or sell to, the Company.

     Section 5.13. Adverse Agreements. Neither Seller is a party to any
agreement or instrument or subject to any charter or other corporate restriction
or any judgment, order, writ, injunction, decree, rule or regulation that
materially and adversely affects, or so far as Sellers can now foresee, may in
the future materially and adversely affect, the condition (financial or
otherwise), operations, assets, liabilities, business or prospects of the
Company.

     Section 5.14. Insurance. Sellers carry property, liability, workers’
compensation and such other types of insurance as is customary in the Company’s
industry. A list and brief description of all insurance policies of each Seller
(with respect to Shareholder, only as to the Real Property) are set forth in
Schedule 5.14. All of such policies are valid and enforceable policies, issued
by insurers of recognized responsibility in amounts and against such risks and
losses as is customary in the Company’s industry. Such insurance shall be
outstanding and duly in force without interruption up to and including the
Closing Date.

     Section 5.15. Patents, Trademarks, Service Marks and Copyrights.

     (a) Ownership. The Company owns all patents, trademarks, service marks and
copyrights, if any, necessary to conduct its business, or possesses adequate
licenses or other rights, if any, therefor, without conflict with the rights of
others. Set forth in Schedule 5.15 is a true and correct description of the
following (“Proprietary Rights”): (i) all trademarks, trade names, service marks
and other trade designations, including common law rights, registrations and
applications therefor, and all patents, copyrights and applications currently
owned, in whole or in part, by the Company with respect to the Assets and the
Company’s business, and all licenses, royalties, assignments and other similar
agreements relating to the foregoing to which the Company is a party (including
expiration date if applicable); and (ii) all agreements relating to technology,
know-how or processes that the Company is licensed or authorized to use by
others, or which it licenses or authorizes others to use.

     (b) Conflicting Rights of Third Parties. The Company has the sole and
exclusive right to use the Proprietary Rights without infringing or violating
the rights of any third parties. No consent of third parties will be required
for the transfer thereof to Purchaser or the use thereof by Purchaser upon
consummation of the transactions contemplated hereby and the Proprietary Rights
are freely transferable. No claim has been asserted by any person to the
ownership of or right to use any Proprietary Right or challenging or questioning
the validity or effectiveness of any license or agreement constituting a part of
any Proprietary Right, and Sellers know of no valid basis for any such claim.
Each of the Proprietary Rights is valid and subsisting, has not been cancelled,
abandoned or otherwise terminated and, if applicable, has been duly issued or
filed.

10



--------------------------------------------------------------------------------



 



     (c) Claims of Other Persons. Sellers have no knowledge of any claim that,
or inquiry as to whether, any product, activity or operation of the Company
infringes upon or involves, or has resulted in the infringement of, any
proprietary right of any other person, corporation or other entity; and no
proceedings have been instituted, are pending or are threatened that challenge
the rights of the Company with respect thereto. The Company has not given and is
not bound by any agreement of indemnification for any Proprietary Right as to
any property used or sold by the Company.

     Section 5.16. Trade Secrets and Customer Lists. The Company has the right
to use, free and clear of any claims or rights of others, all trade secrets,
customer lists and proprietary information required for the marketing of all
merchandise and services formerly or presently sold or marketed by the Company.
The Company is not using or in any way making use of any confidential
information or trade secrets of any third party, including without limitation
any past or present employee of the Company.

     Section 5.17. Compliance with Laws. Sellers have complied with all laws,
regulations and licensing requirements and has filed with the proper authorities
all necessary statements and reports. There are no existing violations by
Sellers of any federal, state or local law or regulation that could affect the
property or business of the Company. The Company possesses all necessary
licenses, franchises, permits and governmental authorizations to conduct its
business as now conducted.

     Section 5.18. Finder’s Fee. Sellers have not incurred any obligation for
any finder’s, broker’s or agent’s fee in connection with the transactions
contemplated by the Transaction Documents.

     Section 5.19. Litigation. Except as set forth on Schedule 5.19, there are
no legal actions or administrative proceedings or investigations instituted, or
to the best knowledge of Sellers threatened, against or affecting, or that could
affect, the Company, any of the Assets, or the business of the Company. Neither
the Company nor Shareholder is (i) subject to any continuing court or
administrative order, writ, injunction or decree applicable specifically to the
Company or Shareholder, to the Company’s business, operations or employees, or
to the Assets or (ii) in default with respect to any such order, writ,
injunction or decree. Neither Seller knows of any basis for any such action,
proceeding or investigation.

     Section 5.20. Accuracy of Information Furnished. All information furnished
to Purchaser by Sellers hereby or in connection with the transactions
contemplated hereby is true, correct and complete in all respects. Such
information states all facts required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which such
statements are made, true, correct and complete.

     Section 5.21. Inventory. All of the inventory included in the Assets is in
good, current, standard and merchantable condition and is not obsolete or
defective. The Company has presently, and at the Closing Date will have, the
types and quantities of inventories appropriate, taken as a whole, to conduct
its business consistently with past practices.

11



--------------------------------------------------------------------------------



 



     Section 5.22. Books of Account. The books of account of the Company have
been kept accurately in the ordinary course of business and the transactions
entered therein represent bona fide transactions.

     Section 5.23. Ownership Interests of Interested Persons. No officer,
supervisory employee, director or shareholder of the Company, or their
respective spouses or children, owns directly or indirectly, on an individual or
joint basis, any material interest in, or serves as an officer or director of,
any customer or supplier of the Company, or any organization that has a material
contract or arrangement with the Company.

     Section 5.24. Certain Payments. To the best knowledge of Sellers, neither
the Company nor any director, officer or employee of the Company has paid or
caused to be paid, directly or indirectly, in connection with the business of
the Company: (i) to any government or agency thereof or any agent of any
supplier or customer any bribe, kick-back or other similar payment; or (b) any
contribution to any political party or candidate (other than from personal funds
of directors, officers or employees not reimbursed by their respective employers
or as otherwise permitted by applicable law).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

     Purchaser represents and warrants that the following are true and correct
as of the date hereof and will be true and correct through the Closing Date as
if made on that date:

     Section 6.1. Organization and Good Standing. Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Florida, with all requisite power and authority to
carry on the business in which it is engaged, to own the properties it owns, to
execute and deliver the Transaction Documents and to consummate the transactions
contemplated by the Transaction Documents.

     Section 6.2. Authorization and Validity. The execution, delivery and
performance by Purchaser of the Transaction Documents, and the consummation of
the transactions contemplated by the Transaction Documents, have been duly
authorized by Purchaser. The Transaction Documents have been or will be as of
the Closing Date duly executed and delivered by Purchaser and constitute or will
constitute (as the case may be) legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or the availability of equitable
remedies.

     Section 6.3. No Violation. Neither the execution, delivery or performance
of the Transaction Documents nor the consummation of the transactions
contemplated by the Transaction Documents will (i) conflict with, or result in a
violation or breach of the terms, conditions and provisions of, or constitute a
default under, the Articles of Incorporation or Bylaws of Purchaser or any
agreement, indenture or other instrument under which Purchaser is bound or
(ii) violate or conflict with any judgment, decree, order, statute, rule or
regulation of any court or any public, governmental or regulatory agency or body
having jurisdiction over Purchaser or the properties or assets of Purchaser.

12



--------------------------------------------------------------------------------



 



     Section 6.4. Consents. No consent, authorization, approval, permit or
license of, or filing with, any governmental or public body or authority, any
lender or lessor or any other person or entity is required to authorize, or is
required in connection with, the execution, delivery and performance of the
Transaction Documents on the part of Purchaser.

     Section 6.5. Compliance with Laws. Purchaser has complied with all laws,
regulations and licensing requirements and has filed with the proper authorities
all necessary statements and reports. There are no existing violations by
Purchaser of any federal, state or local law or regulation that could affect the
property or business of Purchaser.

     Section 6.6. Finder’s Fee. Purchaser has not incurred any obligation for
any finder’s, broker’s or agent’s fee in connection with the transactions
contemplated by the Transaction Documents.

     Section 6.7. Litigation. There are no legal actions or administrative
proceedings or investigations instituted, or to the best knowledge of Purchaser
threatened, against or affecting, or that could affect, Purchaser or the
business of Purchaser. Purchaser is not (a) subject to any continuing court or
administrative order, writ, injunction or decree applicable specifically to
Purchaser or to its business, assets, operations or employees or (ii) in default
with respect to any such order, writ, injunction or decree. Purchaser does not
know of any basis for any such action, proceeding or investigation.

ARTICLE VII

COVENANTS OF SELLERS

     Sellers jointly and severally agree that between the date hereof and the
Closing:

     Section 7.1. Consummation of Agreement. Each Seller shall use its
respective best efforts to cause the consummation of the transactions
contemplated hereby in accordance with their terms and conditions.

     Section 7.2. Business Operations. The Company shall operate its business in
the ordinary course and will not introduce any new method of management or
operation. Each Seller shall use its best efforts to preserve the business of
the Company intact, to retain its present customers and suppliers so that they
will be available to Purchaser after the Closing. Neither Seller shall not take
any action that could adversely affect the condition (financial or otherwise),
operations, assets, liabilities, business or prospects of the Company (or of the
Real Property) without the prior written consent of Purchaser or take or fail to
take any action that would cause or permit the representations made in Article V
to be inaccurate at the time of Closing or preclude Sellers from making such
representations and warranties at the Closing.

     Section 7.3. Access. Sellers shall permit Purchaser and its authorized
representatives full access to, and make available for inspection, the Real
Property and the business of the Company, including its employees, customers and
suppliers, and permit Purchaser and its authorized representatives to inspect
and make copies of all documents, records (excluding financial records) and
information with respect to the affairs of the Company and the ownership and use
of the Real Property as Purchaser and its representatives may request, all for
the sole

13



--------------------------------------------------------------------------------



 



purpose of permitting Purchaser to become familiar with the business and assets
and liabilities of the Company and those affecting the Real Property.

     Section 7.4. Material Change. Each Seller shall promptly inform Purchaser
in writing of any material adverse change in the condition (financial or
otherwise), operations, assets, liabilities, business or prospects of the
Company or the ownership or operation of the Real Property. Notwithstanding the
disclosure to Purchaser of any such material adverse change, Sellers shall not
be relieved of any liability for, nor shall the providing of such information by
Sellers to Purchaser be deemed a waiver by Purchaser of, the breach of any
representation or warranty of Sellers contained in this Agreement.

     Section 7.5. Approvals of Third Parties. Each Seller shall use its best
efforts to secure, as soon as practicable after the date hereof, all necessary
approvals and consents of third parties to the consummation of the transactions
contemplated hereby.

     Section 7.6. Contracts. Except with Purchaser’s prior written consent,
Sellers shall not waive any right or cancel any contract, debt or claim nor will
it assume or enter into any contract, lease, license, obligation, indebtedness,
commitment, purchase or sale except in the ordinary course of business.

     Section 7.7. Capital Assets; Payments of Liabilities. The Company shall
not, without the prior written approval of Purchaser (i) acquire or dispose of
any capital asset having an initial cost of $5,000 or more or (ii) discharge or
satisfy any lien or encumbrance or pay or perform any obligation or liability
other than (a) liabilities and obligations reflected in the Financial Statements
or (b) current liabilities and obligations incurred in the usual and ordinary
course of business, in either case (a) or (b) above, only as required by the
express terms of the agreement or other instrument pursuant to which the
liability or obligation was incurred.

     Section 7.8. Mortgages, Liens and Guaranties. Neither Shareholder (with
respect to the Real Property) nor the Company shall, without the prior written
approval of Purchaser, enter into or assume any mortgage, pledge, conditional
sale or other title retention agreement, permit any security interest, lien,
encumbrance or claim of any kind to attach to any of its assets, whether now
owned or hereafter acquired, or guarantee or otherwise become contingently
liable for any obligation of another, except obligations arising by reason of
endorsement for collection and other similar transactions in the ordinary course
of business, or make any capital contribution or investment in any corporation,
business or other person.

     Section 7.9. No Negotiation with Others. Sellers shall not solicit or
participate in negotiations with (and Sellers shall use their respective best
efforts to prevent any affiliate, shareholder, director, officer, employee or
other representative or agent of the Company from negotiating with, soliciting
or participating in negotiations with) any third party with respect to the sale
of the business of the Company, the sale or leasing of the Real Property or any
transaction inconsistent with those contemplated by the Transaction Documents.

ARTICLE VIII

PURCHASER’S COVENANTS

     Purchaser agrees that between the date hereof and the Closing:

14



--------------------------------------------------------------------------------



 



     Section 8.1. Consummation of Agreement. Purchaser shall use its best
efforts to cause the consummation of the transactions contemplated hereby in
accordance with their terms and conditions.

ARTICLE IX

PURCHASER’S CONDITIONS PRECEDENT

     Except as may be waived in writing by Purchaser, the obligations of
Purchaser hereunder are subject to the fulfillment at or prior to the Closing
Date of each of the following conditions:

     Section 9.1. Representations and Warranties. The representations and
warranties of Sellers contained herein shall have been true and correct in all
material respects when initially made and shall be true and correct in all
material respects as of the Closing Date; and Purchaser shall have received
certificates of Shareholder and of the President of the Company, dated as of the
Closing Date, to the foregoing effect.

     Section 9.2. Covenants and Conditions. Sellers shall have performed and
complied with all covenants and conditions required by this Agreement to be
performed and complied with by Sellers prior to the Closing Date; and Purchaser
shall have received certificates of Shareholder and of the President of the
Company, dated as of the Closing Date, to the foregoing effect.

     Section 9.3. Proceedings. No action, proceeding or order by any court or
governmental body or agency shall have been threatened orally or in writing,
asserted, instituted or entered to restrain or prohibit the carrying out of the
transactions contemplated hereby.

     Section 9.4. No Material Adverse Change. No material adverse change in the
condition (financial or otherwise), operations, assets, liabilities, business or
prospects of the Company shall have occurred since the date of this Agreement,
whether or not such change shall have been caused by the deliberate act or
omission of either Seller.

     Section 9.5. Due Diligence Review. Purchaser shall have completed a due
diligence review of the Assets and of the business and operations of the
Company, the results of which shall be satisfactory to Purchaser in its sole
discretion.

     Section 9.6. Consents. Purchaser shall have received all approvals,
consents and waivers from third parties which, in the view of Purchaser’s
counsel are necessary or desirable to be obtained prior the consummation of the
transactions contemplated herein.

     Section 9.7. Closing Deliveries. Purchaser shall have received all
documents, in form satisfactory to Purchaser and its counsel, referred to in
Section 12.1 below.

ARTICLE X

CONDITIONS PRECEDENT OF SELLERS

     Except as may be waived in writing by Sellers, the obligations of Sellers
hereunder are subject to fulfillment at or prior to the Closing Date of each of
the following conditions:

15



--------------------------------------------------------------------------------



 



     Section 10.1. Representations and Warranties. The representations and
warranties of Purchaser contained herein shall be true and correct in all
respects as of the Closing Date; and Purchaser shall have delivered to Sellers a
certificate of Purchaser’s President or Vice President, dated as of the Closing
Date, to the foregoing effect.

     Section 10.2. Covenants and Conditions. Purchaser shall have performed and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed and complied with by it prior to the Closing
Date; and Purchaser shall have delivered to Sellers a certificate of Purchaser’s
President or Vice President, dated as of the Closing Date, to the foregoing
effect.

     Section 10.3. Proceedings. No action, proceeding or order by any court or
governmental body or agency shall have been threatened in writing, asserted,
instituted or entered to restrain or prohibit the carrying out of the
transactions contemplated hereby.

     Section 10.4. Deliveries of Purchaser. Sellers shall have received all
documents, in form satisfactory to them and their counsel, referred to in
Section 12.2 below.

ARTICLE XI

RISK OF LOSS

     Section 11.1. Eminent Domain. In the event that the Real Property or any
material portion thereof is taken by eminent domain prior to Closing, Purchaser
shall have the option of either: (a) canceling this Agreement and receiving a
refund of the Deposit and all interest earned thereon whereupon all parties
shall be relieved of all further obligations under this Agreement except those
that expressly survive, or (b) proceeding with Closing without reduction of the
Purchase Price, in which case Purchaser shall be entitled to all condemnation
awards and settlements, if any. In the event only a nonmaterial portion of the
Real Property, as determined in Purchaser’s reasonable discretion, is taken by
eminent domain prior to Closing, then Purchaser shall be required to proceed
with Closing without reduction of Purchase Price, but Purchaser shall be
entitled to all condemnation awards and settlements, if any.

     Section 11.2. Fire or Casualty. In the event that the improvements on the
Real Property (the “Improvements”) are materially damaged or destroyed by fire
or other casualty prior to Closing (which for purposes of this paragraph shall
mean damages to Improvements that would cost in excess of $25,000 to repair),
Purchaser shall have the option of either: (i) canceling this Agreement and
receiving a refund of the Deposit all interest earned thereon whereupon all
parties shall be released from all further obligations under this Agreement,
except only those that expressly survive, or (ii) extending the Closing Date by
a period of ninety (90) days, in which case, Sellers shall, in good faith and
with reasonable diligence, repair such damage. In the event only a nonmaterial
portion of the Improvements is damaged or destroyed by fire or other casualty
prior to Closing, then Purchaser shall be required to proceed with Closing
without reduction in the Purchaser Price or claim against Sellers therefor, in
which case Purchaser shall be entitled to all insurance proceeds, if any,
resulting from such casualty, plus a credit at Closing against the Purchase
Price in the amount of any insurance deductible that is actually deducted from
the proceeds made available to Purchaser.

16



--------------------------------------------------------------------------------



 



ARTICLE XII

CLOSING DELIVERIES

     Section 12.1. Deliveries of Sellers. At the Closing, Sellers (as
applicable) shall deliver to Purchaser the following, all of which shall be in a
form satisfactory to counsel to Purchaser:

     (a) a bill of sale conveying the Personal Property to Purchaser, in the
form of Exhibit E attached hereto;

     (b) a deed, in a form satisfactory to counsel for Purchaser, conveying the
Real Property to Purchaser, together with the standard form owner’s title
insurance policy for each item of Real Property insuring Purchaser that good,
valid and indefeasible title to such item of Real Property is vested in
Purchaser, subject only to standard form exclusions and to the Mortgage;

     (c) a general Assignment and Assumption Agreement in the form attached as
Exhibit F attached hereto (the “Assignment and Assumption Agreement”);

     (d) a Contract Assignment and Assumption Agreement, in the form of
Exhibit G attached hereto, for each contract and agreement included in the
Assets (collectively, the “Contract Assignment Agreements”);

     (e) all certificates of title pertaining to any vehicles and/or other
machinery or equipment included in the Assets;

     (f) a copy of resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance of the Transaction
Documents, as certified by the Secretary of the Company as being true and
correct copies of the originals thereof subject to no modifications or
amendments;

     (g) the certificates described in Sections 9.1 and 9.2 above;

     (h) a certificate, dated within thirty days of the Closing Date, of the
State of Florida establishing that the Company is in existence, has paid all
franchise taxes and otherwise is in good standing to transact business in its
state of incorporation;

     (i) all authorizations, consents, approvals, permits and licenses
referenced in Section 5.4;

     (j) an executed five-year Noncompetition Agreement among Purchaser, the
Company and Shareholder in the form attached as Exhibit H (the “Noncompetition
Agreement”); and

     (k) such other instrument or instruments of transfer as shall be necessary
or appropriate, as Purchaser or its counsel shall reasonably request, to vest in
Purchaser good and marketable title to the Assets that are personal property and
good and indefeasible title to the Assets that are real property, subject to the
Mortgage.

17



--------------------------------------------------------------------------------



 



     Section 12.2. Deliveries of Purchaser. At the Closing, Purchaser shall
deliver to Sellers:

     (a) the Closing Cash Consideration;

     (b) the Promissory Note;

     (c) the Mortgage;

     (d) the Security Agreement; together with applicable UCC-1 financing
statements;

     (e) an Assignment of Rents, Leases, Profits and contracts, in substantially
the form of Exhibit I attached hereto;

     (f) a Guaranty of Boundless Motor Sports Racing, Inc., in substantially the
form of Exhibit J attached hereto;

     (g) the Assignment and Assumption Agreement;

     (h) the Contract Assignment Agreements;

     (i) the Noncompetition Agreement;

     (j) a copy of the resolutions of the Managers of Purchaser authorizing the
execution, delivery and performance of the Transaction Documents, as certified
by Purchaser’s Secretary as being true and correct copies of the originals
thereof subject to no modifications or amendments;

     (k) the certificates described in Sections 10.1 and 10.2 above; and

     (l) a certificate, dated within thirty days of the Closing Date, of the
Secretary of State of Florida, establishing that Purchaser is in existence, has
paid all state taxes and otherwise is in good standing to transact business in
such state.

     Section 12.3. Prorations and Certain Closing Expenses.

     (a) Real property ad valorem and property taxes, personal property taxes
and utility charges, if any, shall be prorated to the Closing, based upon actual
days involved. Sellers shall be responsible for all ad valorem taxes for any
period prior to the Closing. All charges pursuant to any utility charges shall
be determined as of the day prior to the Closing Date and paid by Sellers. To
the extent that the actual amounts of such charges, expenses, and income
referred to in this Section are unavailable at the Closing Date, the closing
statements shall be based upon estimated amounts, and a readjustment of these
items shall be made within thirty (30) days after the Closing. In connection
with the proration of real property ad valorem and personal property taxes, if
actual tax figures for the year of Closing are not available at the Closing
Date, an estimated proration of taxes shall be made using tax figures from the
preceding year; however, when actual taxes for the year of Closing are
available, a corrected proration of taxes shall be made. If such taxes for the
year of Closing increase over those for the preceding year, Sellers shall pay to
Purchaser a pro-rata portion of such increase, computed to the Closing Date, and

18



--------------------------------------------------------------------------------



 



conversely, if such taxes for the year of Closing decrease from those of the
preceding year, Purchaser shall pay to Sellers a pro rata portion of such
decrease, computed to the Closing Date, any such payment to be made within ten
(10) days after notification by either party that such adjustment is necessary.
Sellers shall, on or before the Closing Date, furnish to Purchaser and the Title
Company all information necessary to compute the prorations provided for in this
Section. Except for the prorations between Purchaser and Sellers as hereinabove
provided, the payment of any and all assessments, special assessments, charges,
levies, or taxes against the Real Property or Personal Property, shall be the
sole responsibility of and shall be paid by Sellers if due and payable prior to
the Closing Date and shall be the sole responsibility of and shall be paid by
Purchaser if due and payable on or after the Closing Date.

     (b) Purchaser and Shareholder shall each pay fifty percent (50%) of the
following closing costs of the Real Property: (i) escrow fees with the Title
Company, and (ii) other standard costs typically divided between a seller and
purchaser of real property in Florida. Purchaser shall pay all costs of the
surveys.

ARTICLE XIII

ESCROW AGENT

     The Escrow Agent shall not be liable for any actions taken by it in good
faith, but only for its gross negligence or willful misconduct. The parties
hereby indemnify and agree to hold harmless the Escrow Agent from and against
all liabilities, damages, claims, costs, fees and expenses whatsoever (including
reasonable attorneys’ fees and court costs at all trial and appellate levels)
the Escrow Agent may incur or be exposed to in its capacity as escrow agent
hereunder, except for its gross negligence or willful misconduct. If there be
any dispute as to disposition of any proceeds held by the Escrow Agent pursuant
to the terms of this Agreement, the Escrow Agent is hereby authorized to
interplead the disputed amount or the entire proceeds with any court of
competent jurisdiction and thereby be released from all of its obligations
hereunder. The parties acknowledge that the Escrow Agent is the law firm
representing Sellers and hereby agree that such law firm may continue to
represent the Sellers in any litigation pursuant to this Agreement. The Escrow
Agent shall not be liable for any failure of the depository.

ARTICLE XIV

POST CLOSING MATTERS

     Section 14.1. Further Instruments of Transfer. Following the Closing, at
the request of Purchaser, Sellers shall deliver any further instruments of
transfer and take all reasonable action as may be necessary or appropriate to
(i) vest in Purchaser good and marketable title to Assets that are personal
property and good and indefeasible title to the Real Property and (ii) transfer
to Purchaser all licenses and permits necessary for the operation of the Assets.

     Section 14.2. Sales Taxes Applicable to Sales Prior to or On the Closing
Date. Sellers shall timely file all sales tax returns with respect to sales
occurring in connection with the Company’s business prior to or on the Closing
Date. The Company shall timely pay all sales taxes applicable to the sales
reported on the tax returns referred to above. Sellers shall be liable for and
shall indemnify Purchaser against all sales, transfer, use, excise, registration
or other

19



--------------------------------------------------------------------------------



 



taxes assessed or payable in connection with the transfer of the Assets from
Sellers to Purchaser. Sellers and Purchaser shall sign, and otherwise shall
cooperate in the preparation and filing with the appropriate governmental
agencies of, any affidavits or other transfer documents that are required in
connection with the transfer of vehicles or trailers that constitute part of the
Assets.

     Section 14.3. Assignment of Contracts. In the event Sellers are unable to
obtain a Contract Assignment and Assumption Agreement with respect to any
contract or agreement included in the Assets which requires approval from
another party to any such contract or agreement (each, a “Nonassigned
Agreement”), then such Nonassigned Agreement shall not be assigned by Sellers to
Purchaser; provided however, that Purchaser shall perform such Seller’s
obligations under the Nonassigned Agreement as if such agreement had been
assumed by Purchaser, and Sellers shall immediately forward any and all
financial compensation or other gain it receives under such Nonassigned
Agreement to Purchaser, as if such agreement had been assigned by Sellers to
Purchaser. Sellers agree to indemnify and hold Purchaser harmless from and
against any and all obligations arising from each Nonassigned Agreement that
arise prior to the Closing Date, and Purchaser agrees to indemnify and hold
Sellers harmless from and against any and all obligations arising from each
Nonassigned Agreement that arise on or after the Closing Date.

     Section 14.4. Change of Name. Immediately upon consummation of the closing,
the Company shall file Articles of Amendment to Company’s Articles of
Incorporation with the Florida Department of State changing the Company’s name
such Company’s name thereafter shall not contain the phrase “Volusia Speedway
Park” or anything similar thereto.

ARTICLE XV

REMEDIES

     Section 15.1. Indemnification by Sellers. Subject to the terms and
conditions of this Article, the Company and Shareholder, jointly and severally,
agree to indemnify, defend and hold Purchaser and its directors, officers,
agents, attorneys and affiliates harmless from and against all losses, claims,
obligations, demands, assessments, penalties, liabilities, costs, damages,
attorneys’ fees and expenses (collectively, “Damages”), asserted against or
incurred by such indemnitees by reason of or resulting from: (i) a breach of any
representation, warranty or covenant of either Seller contained herein, in any
exhibit, schedule, certificate or financial statement delivered hereunder, or in
any agreement executed in connection with the transactions contemplated;
(ii) any failure to comply with all applicable bulk transfer laws; (iii) any and
all taxes (including, without limitation, income, excise, corporate, franchise,
property, sales, use, payroll and withholding taxes), and penalties and interest
related thereto, of the Company or Shareholder, or pertaining to the Property or
use thereof, for any period prior to the Closing Date; or (iv) any liability
related to Sellers or the Assets occurred and/or accrued prior to the Closing
Date.

     Section 15.2. Indemnification by Purchaser. Subject to the terms and
conditions of this Article, Purchaser hereby agrees to indemnify, defend and
hold Sellers, and their respective directors, officers, agents, attorneys and
affiliates, harmless from and against all Damages asserted against or incurred
by any of such indemnitees by reason of or resulting from a breach by Purchaser
of any representation, warranty or covenant of Purchaser contained herein or in
any

20



--------------------------------------------------------------------------------



 



exhibit, schedule or certificate delivered hereunder, or in any agreement
executed in connection with the transactions contemplated hereby.

     Section 15.3. Conditions of Indemnification. The respective obligations and
liabilities of Sellers and Purchaser (the “indemnifying party”) to the other
(the “party to be indemnified”) under Section 15.1 and Section 15.2 with respect
to claims resulting from the assertion of liability by third parties shall be
subject to the following terms and conditions:

     (a) Within 20 days (or such earlier time as might be required to avoid
prejudicing the indemnifying party’s position) after receipt of notice of
commencement of any action evidenced by service of process or other legal
pleading, the party to be indemnified shall give the indemnifying party written
notice thereof together with a copy of such claim, process or other legal
pleading, and the indemnifying party shall have the right to undertake the
defense thereof by representatives of its own choosing and at its own expense;
provided that the party to be indemnified may participate in the defense with
counsel of its own choice, the fees and expenses of which counsel shall be paid
by the party to be indemnified unless (i) the indemnifying party has agreed to
pay such fees and expenses, (ii) the indemnifying party has failed to assume the
defense of such action or (iii) the named parties to any such action (including
any impleaded parties) include both the indemnifying party and the party to be
indemnified and the party to be indemnified has been advised by counsel that
there may be one or more legal defenses available to it that are different from
or additional to those available to the indemnifying party (in which case, if
the party to be indemnified informs the indemnifying party in writing that it
elects to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of the party to be indemnified, it being understood, however, that the
indemnifying party shall not, in connection with any one such action or separate
but substantially similar or related actions in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys at any
time for the party to be indemnified, which firm shall be designated in writing
by the party to be indemnified).

     (b) In the event that the indemnifying party, by the 30th day after receipt
of notice of any such claim (or, if earlier, by the 10th day preceding the day
on which an answer or other pleading must be served in order to prevent judgment
by default in favor of the person asserting such claim), does not elect to
defend against such claim, the party to be indemnified will (upon further notice
to the indemnifying party) have the right to undertake the defense, compromise
or settlement of such claim on behalf of and for the account and risk of the
indemnifying party and at the indemnifying party’s expense, subject to the right
of the indemnifying party to assume the defense of such claims at any time prior
to settlement, compromise or final determination thereof.

     (c) Notwithstanding the foregoing, the indemnifying party shall not settle
any claim without the consent of the party to be indemnified unless such
settlement involves only the payment of money and the claimant provides to the
party to be indemnified a release from all liability in respect of such claim.
If the settlement of the claim involves more than the payment of money, the
indemnifying party shall not settle the claim without the prior consent of the
party to be indemnified.

21



--------------------------------------------------------------------------------



 



     (d) The party to be indemnified and the indemnifying party will each
cooperate with all reasonable requests of the other.

     Section 15.4. Waiver. No waiver by any party of any default or breach by
another party of any representation, warranty, covenant or condition contained
in this Agreement, any exhibit or any document, instrument or certificate
contemplated hereby shall be deemed to be a waiver of any subsequent default or
breach by such party of the same or any other representation, warranty, covenant
or condition. No act, delay, omission or course of dealing on the part of any
party in exercising any right, power or remedy under this Agreement or at law or
in equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.

     Section 15.5. Remedies Not Exclusive. The remedies provided in this Article
shall not be exclusive of any other rights or remedies available to one party
against the other, either at law or in equity.

     Section 15.6. Offset. Any and all amounts owing or to be paid by Purchaser
to Sellers, hereunder or otherwise, shall be subject to offset and reduction pro
tanto by any amounts that may be owing at any time by Sellers to Purchaser in
respect of any failure or breach of any representation, warranty or covenant of
Sellers under or in connection with this Agreement or any other agreement with
Purchaser or any transaction contemplated hereby or thereby, as reasonably
determined by Purchaser. If Purchaser determines that such offset is
appropriate, notice shall be given to Sellers of such determination, then
Purchaser may, in lieu of making any payments to Sellers, deposit the amount of
such payments, up to the amount of the offset claimed, into the registry of a
state or federal court, which funds shall be held by such court until a
determination is finally made as to the extent that any such offset is
appropriate or not.

     Section 15.7. Costs, Expenses and Legal Fees. Whether or not the
transactions contemplated hereby are consummated, each party hereto shall bear
its own costs and expenses (including attorneys’ fees), except that each party
hereto agrees to pay the costs and expenses (including reasonable attorneys’
fees and expenses) incurred by the other parties in successfully (i) enforcing
any of the terms of this Agreement or (ii) proving that another party breached
any of the terms of this Agreement.

     Section 15.8. Specific Performance. Each party hereto acknowledge that a
refusal by such party to consummate the transactions contemplated hereby will
cause irreparable harm to the other parties hereto, for which there may be no
adequate remedy at law and for which the ascertainment of damages would be
difficult. Therefore, each party hereto shall be entitled, in addition to, and
without having to prove the inadequacy of, other remedies at law, to specific
performance of this Agreement, as well as injunctive relief (without being
required to post bond or other security).

ARTICLE XVI

TERMINATION

     Section 16.1. Termination. This Agreement may be terminated:

22



--------------------------------------------------------------------------------



 



     (a) At any time prior to the Closing Date by mutual agreement of all
parties.

     (b) At any time prior to the Closing Date by Purchaser if any material
representation or warranty of either Seller contained in this Agreement or in
any certificate or other document executed and delivered by either Seller
pursuant to this Agreement is or becomes untrue or breached in any material
respect or if either Seller fails to comply in any material respect with any
covenant contained herein, and any such misrepresentation, noncompliance or
breach is not cured, waived or eliminated within twenty days.

     (c) At any time prior to the Closing Date by Sellers if any material
representation or warranty of Purchaser contained in this Agreement or in any
certificate or other document executed and delivered by Purchaser pursuant to
this Agreement is or becomes untrue or breached in any material respect or if
Purchaser fails to comply in any material respect with any covenant contained
herein, and any such misrepresentation, noncompliance or breach is not cured,
waived or eliminated within twenty days.

     (d) At any time prior to the Closing Date by Purchaser if the conditions
stated in Section 3.4, Section 4.4 or Article IX have not been satisfied by
June 30, 2005.

     (e) At any time prior to the Closing Date by Sellers if the conditions
stated in Article X have not been satisfied by June 30, 2005.

In the event this Agreement is terminated pursuant to subparagraph (b), (c),
(d) or (e) above, Purchaser and Sellers shall each be entitled to pursue,
exercise and enforce any and all remedies, rights, powers and privileges
available at law or in equity. In the event of a termination of this Agreement
under the provisions of this Article, a party not then in material breach of
this Agreement shall stand fully released and discharged of any and all
obligations under this Agreement. In the event of a termination under
Section 16.1(a), (b) or (d) or any other termination deemed under this Agreement
to be a “Permitted Termination”, Sellers and Escrow Agent shall immediately
refund to Purchaser the Deposit.

ARTICLE XVII

MISCELLANEOUS

     Section 17.1. Amendment. This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by all the parties
hereto.

     Section 17.2. Assignment. Neither this Agreement nor any right created
hereby or in any agreement entered into in connection with the transactions
contemplated hereby shall be assignable by any party hereto, except by Purchaser
to an affiliate of Purchaser.

     Section 17.3. Parties In Interest; No Third Party Beneficiaries. Except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective heirs, legal
representatives, successors and assigns of the parties hereto. Neither this
Agreement nor any other agreement contemplated hereby shall be deemed to confer
upon any person not a party hereto or thereto any rights or remedies hereunder
or thereunder.

23



--------------------------------------------------------------------------------



 



     Section 17.4. Entire Agreement. This Agreement (including the Exhibits and
Schedules attached hereto and the Disclosure Schedule of Sellers) and the
agreements contemplated hereby constitute the entire agreement of the parties
regarding the subject matter hereof, and supersede all prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof.

     Section 17.5. Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

     Section 17.6. Survival of Representations, Warranties and Covenants. The
representations, warranties and covenants contained herein shall survive the
Closing and all statements contained in any certificate, exhibit or other
instrument delivered by or on behalf of Purchaser and Sellers pursuant to this
Agreement shall be deemed to have been representations and warranties by
Purchaser and Sellers, as the case may be, and, notwithstanding any provision in
this Agreement to the contrary, shall survive the Closing for a period of two
(2) years, except for (i) representations and warranties with respect to any tax
or tax-related matters or any ERISA matters, which shall survive the Closing
until the running of any applicable statutes of limitation and (ii)
indemnification provisions for the violation of any Environmental Law, which
shall survive the Closing and shall continue indefinitely.

     Section 17.7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF
LAWS) OF THE STATE OF FLORIDA.

     Section 17.8. Radon Gas. RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS
THAT, WHEN IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY
PRESENT HEALTH RISKS TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON
THAT EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN
FLORIDA. ADDITIONAL INFORMATION REGARDING RADON AND RADON TESTING MAY BE
OBTAINED FROM THE COUNTY PUBLIC HEALTH UNIT FOR THE COUNTY IN WHICH THE REAL
PROPERTY IS LOCATED

     Section 17.9. Captions. The captions in this Agreement are for convenience
of reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.

     Section 17.10. Confidentiality; Publicity and Disclosures. Each party shall
keep this Agreement and its terms confidential, and shall make no press release
or public disclosure, either

24



--------------------------------------------------------------------------------



 



written or oral, regarding the transactions contemplated by this Agreement
without the prior knowledge and consent of the other parties hereto; provided
that the foregoing shall not prohibit any disclosure (i) by press release,
filing or otherwise that is required by federal securities laws or the rules of
any stock exchange or market, (ii) to attorneys, accountants, investment bankers
or other agents of the parties assisting the parties in connection with the
transactions contemplated by this Agreement and (iii) by Purchaser in connection
with obtaining financing for the transactions contemplated by this Agreement and
conducting an examination of the Real Property and the operations and assets of
the Company.

     Section 17.11. Notice. Any notice or communication hereunder or in any
agreement entered into in connection with the transactions contemplated hereby
must be in writing and given by depositing the same in the United States mail,
addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or by delivering the same in person.
Such notice shall be deemed received on the date on which it is hand-delivered
or on the third business day following the date on which it is so mailed. For
purposes of notice, the addresses of the parties shall be:

         
 
  If to either Seller:   Volusia Speedway Park, Inc.
 
      2221 Oak Hill Drive
 
      DeLand, Florida 32720
 
      Attention: Richard F. Murphy
 
       
 
  With a copy to:   Harlan L. Paul, Esq.
 
      Paul & Elkind, P.A.
 
      142 E. New York Ave
 
      DeLand, Florida 32724
 
        With a copy to:    
 
       
 
  If to Purchaser:   Volusia Operations, LLC
 
      2500 McGee Drive, Suite 147
 
      Norman, Oklahoma 73072
 
       
 
  With a copy to:   Richard F. Dahlson, Esq.
 
      Jackson Walker L.L.P.
 
      2435 N. Central Expressway, Suite 600
 
      Richardson, Texas 75080
 
      Facsimile: (972) 744-2990

Any party may change its address for notice by written notice given to the other
parties in accordance with this Section.

     Section 17.12. Headings. Headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Contract.

25



--------------------------------------------------------------------------------



 



     Section 17.13. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

26



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            VOLUSIA OPERATIONS, LLC
      By:   BOUNDLESS RACING, INC.,
its Manager                      

  By:   /s/ Brian Carter         Brian Carter,        Vice President and Chief
Financial Officer     

            VOLUSIA SPEEDWAY PARK, INC.
      By:   /s/ Richard F. Murphy         Richard F. Murphy,        President   
 

                     /s/ Richard F. Murphy         Richard F. Murphy           
 

27



--------------------------------------------------------------------------------



 



EXHIBIT A

DEFINITIONS

     “Assets” shall mean: (i) the Real Property owned by Shareholder (as
identified in Exhibit A-2 attached hereto); and (ii) all of the business,
properties and assets (real and personal, tangible and intangible) of the
Company of every kind and wherever situated that are owned by the Company or in
which it has any right or interest (including without limitation and to the
extent owned, its business as a going concern, its goodwill, franchises and all
right, title and interest in and to the use of its corporate name and any
assumed names and any derivatives or combinations thereof; its trade-names,
trademarks, trademark registrations and trademark applications, service marks,
service mark registrations and service mark applications, copyrights, copyright
registrations and copyright applications, patents, patent registrations and
patent applications, processes, formulae, proprietary and technical information,
software, know-how, permits, licenses, trade secrets, inventions and royalties
(including all rights to sue for past infringement of any of the foregoing); its
lands, leaseholds and other interests in land; its furniture, fixtures, tools,
equipment, leasehold improvements, inventory of finished goods, work-in-process
and raw materials, backlog, equipment and supplies; money on deposit with banks
and others, all amounts on deposit with any person or entity (including, without
limitation, amounts on deposits with any landlord), certificates of deposit,
commercial paper, stocks, bonds and other investments; its rights under its
insurance policies and warranties; its causes of action, judgments, claims and
demands of whatever nature; its deferred charges, advance payments, prepaid
items, claims for refunds, rights of offset and credits of all kinds; all credit
balances of or inuring to the Company under any state unemployment compensation
plan or fund; its rights under restrictive covenants and obligations of present
and former officers and employees and of individuals and corporations; its
rights under partnership or joint venture agreements or arrangements; its rights
under all agreements assumed by Purchaser; and its files, papers and records
relating to the aforesaid business, properties and assets) other than the
Excluded Assets. The Assets will specifically include, but not be limited to,
the assets described in Exhibit A-1 attached hereto.

     “Business Day” shall mean any day which is not a Saturday or Sunday and on
which banks in the State of Oklahoma are not authorized or required to close.

     “Closing” shall mean the closing of the transactions contemplated by this
Agreement, which shall occur 4:00 p.m., local time, on the Closing Date in the
offices of Paul & Elkind, P.A., 142 E. New York Ave. DeLand, Florida 32724, or
at such other time and place as shall be mutually agreed in writing by the
parties hereto.

     “Closing Date” shall mean the date on which the Closing occurs.

     “Excluded Assets” shall mean the following assets and properties: (i) cash;
(ii) accounts receivable; (iii) the consideration delivered to Sellers pursuant
to this Agreement for the Assets sold, transferred, assigned, conveyed and
delivered pursuant hereto; (iv) Sellers’ rights to enforce Purchaser’s
representations, warranties and covenants hereunder and the obligations of
Purchaser to pay, perform or discharge the liabilities of Sellers assumed by
Purchaser pursuant to this

A-1



--------------------------------------------------------------------------------



 



Agreement and all other rights, including rights of indemnification, of Sellers
under this Agreement or any instrument executed pursuant hereto; (v) the
Company’s Articles of Incorporation, Bylaws, corporate seal, minute books, stock
books and other corporate records having exclusively to do with the corporate
organization and capitalization of the Company; and (vi) the Company’s books of
account; (vii) Sellers’ rights to claims for refunds of taxes which cannot be
assigned by law; (viii) shares of the capital stock of the Company and (ix) all
mechanical and electrical hand-held tools.

A-2